Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
QUAYLE ACTION
This application is in condition for allowance except for the following formal matters: 
Specification
The abstract of the disclosure is objected to because the legal phraseology such as “means” or “comprises” or “comprising” often used in patent claims should be avoided in the abstract.  Correction is required.  See MPEP § 608.01(b).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not show or suggest an intermediate transition comprising a metal boundary having a first section and a second section having different dimensions than that of the first section; a first dielectric disposed in the first section; a second dielectric disposed in the second section; and a center conductor extending from a first side of the metal boundary to a second side of the metal boundary through the first dielectric and the second dielectric, where a first end of the center conductor is connected to an output of the solid state amplifier; and an antenna coupled to a second end of the center conductor for receiving the amplified RF signals and introducing electromagnetic radiation having frequencies and phases of the amplified RF signals into the enclosed cavity as recited in claims 1-20.

Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Brindani et al (US 2019/0208588) discloses method and system for radio frequency electromagnetic energy delivery.  Frank et al (US 2016/0183332) discloses microwave generator and microwave oven.  Rollet et al (US 2018/0152998) discloses RF oven control and interface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG T VAN whose telephone number is (571)272-4789.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/QUANG T VAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        February 22, 2021